DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group 1 and the species of the combination of the seven FHMOs (first human milk oligosaccharides) listed in claim 1, part (e), the combination of the two SHMOs (second human milk oligosaccharides) listed in claim 1, part (f), and polydextrose as the seventh component in the nutritional composition (claim 5) in the reply filed on Oct. 25, 2021 is acknowledged.  Claims 3-5, 7, 8, 10-13, 15-17 and 20 have been amended.  No claims have been canceled or added.  Claims 7-14 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions (non-elected Groups and species), there being no allowable generic or linking claim.  Accordingly, claims 1-5 and 15 are examined on the merits herewith.  The restriction requirement is deemed proper and is made final.
Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.  The six different parts of the claims should be labeled with letters (a – f) or Roman numerals (i – vi), to separate the different parts of the claim, to make the claim clearer and easier to read.  These labels are needed, as the claim is lengthy and complex.  Also, in part (d), the word galacto-oligosaccharide should be changed to galacto-oligosaccharides, to match claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US 9,283,240 B2), cited in Applicants’ IDS of Jan. 10, 2020, in view of Bidart et al. (“Human milk and mucosal lacto- and galacto-N-biose synthesis by transgalactosylation and their prebiotic potential in Lactobacillus species, Appl Microbiol Biotechnol 101:205-215, 2017, published online on October 7, 2016.
Buck et al. disclose a synthetic infant or pediatric formula, a nutritional composition, that also assists in reducing inflammation and viral infection of the respiratory tract and oxidative stress, comprising a large number of HMOs (human milk oligosaccharides).  See col. 1, line 66, to col. 2, line 67; col. 4, lines 1-23; col. 8, line 16 – col. 10, line 24.  The infant/pediatric formula comprises protein, 2-75% of the total calories, which is 0.5 – 19 g/100 kcal; fat, 5-70% of the total calories, which is 0.55 – 7.78 g/100 kcal; and carbohydrate, 20-85% of the total calories, 
Buck et al. do not disclose that their composition comprises the HMO precursor lacto-N-biose (LNB).  Bidart et al. disclose the HMO precursor lacto-N-biose (LNB) and that it is fermented by most strains of the species L. casei, L. rhamnosus, L. zeae, L. gasseri and L. johnsonii in the genus Lactobacillus.  LNB is also fermented by a number of species in the genus Bifidobacterium.  These lactic acid bacteria are common probiotic bacteria in the human intestinal tract.  LNB is a building block for the HMOs that selectively enrich the beneficial intestinal probiotic bacteria.  See pp. 205 and 208.  HMOs, which are found in human milk and in the gastrointestinal mucosa, play an important role in infant health (see p. 211, right col.).  LNB is a prebiotic that enhances the growth of Bifidobacteria and Lactobacilli, for selective stimulation of GI (gastrointestinal) tract microbiota (see p. 213, right col.).  In view of these teachings, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to add the LNB of Bidart et al. to the infant/pediatric formula of Buck et al., for the reasons above.  This artisan of ordinary skill would have known that adding the LNB would have added an HMO precursor to the nutritional composition/infant formula that would have increased HMO synthesis in the gut of the subject consuming this composition, thereby providing the subject with an increased level of HMOs, for improved stimulation of the .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US 9,283,240 B2), cited in Applicants’ IDS of Jan. 10, 2020, in view of Bidart et al. (“Human milk and mucosal lacto- and galacto-N-biose synthesis by transgalactosylation and their prebiotic potential in Lactobacillus species, Appl Microbiol Biotechnol 101:205-215, 2017, published online on October 7, 2016, and Rosales et al. (US 2010/0284980 A1).  The teachings of Buck et al. and Bidart et al. are disclosed above.  Buck et al. disclose that a nutritional composition/ infant formula comprising HMOs/prebiotics can comprise polydextrose, but the reference does not disclose a quantity for the polydextrose.  
Rosales et al. disclose, similarly, a nutritional composition/infant formula comprising protein, fat, carbohydrates and prebiotics.  The prebiotics comprise galacto-oligosaccharides and polydextrose (PDX).  See paragraphs 19-26, 47 and 48.  The amount of the PDX is 1 – 4 g/L (see paragraph 49).  The composition/formula has 69.4 kcal/100 ml (see paragraph 66), or 694 kcal/L.  Thus, the amount of the PDX is 1 – 4 g/694 kcal, or 0.144 – 0.576 g/100 kcal, which is approximately the same as Applicants’ range in claim 6.  In view of these teachings, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to use the amount of PDX taught by Rosales et al., as a suitable amount of this prebiotic, in the composition/formula of Buck et al.  In view of the foregoing, a holding of obviousness is required.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-10-29